Civilian pay; dismissal. — Plaintiff, a veteran preference eligible who was dismissed from her civilian employment with the Department of the Army, sues to recover back pay *866on tbe ground that her removal was arbitrary and capricious and the adverse ruling of the Civil Service Commission sustaining her dismissal was not supported by substantial evidence. The case was submitted without argument on the parties’ cross-motions for summary judgment. On June 30, 1961, the court ordered that plaintiff’s motion for summary judgment be denied on the ground that plaintiff had failed to state a cause of action, and that defendant’s motion for summary judgment be granted and the petition dismissed.